Citation Nr: 1750367	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-47 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to special monthly compensation on the basis of aid and attendance.  

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  

3.  Whether the determination of incompetency was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2014 and July 2014 of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In August 2016, the Board remanded the aid and attendance, higher initial rating for coronary artery disease, higher initial rating and earlier effective date for hepatitis C, and whether the finding of incompetency is proper to the agency of original jurisdiction (AOJ) for the scheduling of a hearing and for the issuance of a statement of the case for the issues of competency and the hepatitic C claim.  The Veteran then withdrew the request for a Board hearing in October 2016 and October 2017.  The AOJ issued the requisite Statement of the Case (SOC)-but only as to the hepatitis C matters.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand-with the exception of the competency question.  Stegall v. West, 11 Vet. App. 268(1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Further, the Veteran did not file a substantive appeal in response to the February 2017 statement of the case.  Thus, an appeal of the hepatitis C claims has not been perfected.  38 C.F.R. §§ 20.200, 20.201, and 20.202 (2017). 

During this appeal, a total rating based on individual unemployability due to service-connected disabilities was granted from June 10, 2003. A 100 percent combined schedular rating was assigned from February 15, 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014). The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  
REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  Here, a VA examination to obtain medical evidence as to current severity of the service-connected coronary artery disease and whether the Veteran requires aid and attendance is necessary.  Review of the record shows that the Veteran has not been afforded VA examinations for these claims on appeal.  The Board finds that the evidence of record is insufficient to evaluate the Veteran's service-connected cardiovascular disability and to make a determination as to whether the Veteran is in need of aid and attendance.  A remand for a VA examination is necessary to decide the matter.

In addition, as the case is being remanded, the AOJ should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain the pertinent VA and non-VA treatment records showing medical care for the service-connected coronary artery disease and showing the need for aid and attendance.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran.

As noted in the Introduction of this Remand, the SOC issued in February 2017 included only the hepatitis C matters-and did not include the issue of whether the finding of incompetency was proper, as directed by the Board in its prior remand.  Accordingly, the matter regarding the finding of incompetency is again referred to the AOJ for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected coronary artery disease and showing the need for aid and attendance.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into his claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of his coronary artery disease.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease.  The examiner should provide to the extent possible comprehensive information that addresses all components of the disability, to include an assessment of workload in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness or syncope; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; left ventricular function; and the presence, or lack thereof, of congestive heart failure, and its frequency. 

If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

3.  Also, schedule the Veteran for a VA aid and attendance/housebound examination.

4.  Readjudicate the claims remaining on appeal (entitlement to special monthly compensation on the basis of aid and attendance and entitlement to an initial increased rating greater than 10 percent for service-connected coronary artery disease) in light of all the evidence of record.  If either benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.  

5.  Issue an SOC as to whether the incompetency finding was proper.  Only if the Veteran perfects a timely appeal of this claim should it be returned to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

